Citation Nr: 1744760	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-30 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

What evaluation is warranted for an anxiety disorder since April 19, 2010?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO.  

In December 2016, the Board remanded this case in light of the Veteran's hearing request.  That request was withdrawn in April 2017.  Accordingly, the Board will proceed as if he no longer desires a hearing.  

The record raises the issue of entitlement to service connection for posttraumatic stress disorder.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The record shows that the Veteran has received treatment from VA since May 2008 and at a VA Vet Center since April 2010.  The diagnoses have included posttraumatic stress disorder.  His treatment has included interviews, group therapy, and psychological testing.  Notably, no VA psychiatric treatment records dated after 2014 have been associated with the claims folder.  Similarly, Vet Center clinical records and documents associated with psychological testing since November 2010 have not been associated with the claims folder.

The Veteran was last examined by the VA in August 2010 to determine the severity of his service-connected anxiety.  He contends that it has gotten worse since that time and should be diagnosed as PTSD.  As noted above, there is a pending claim of entitlement to service connection for posttraumatic stress disorder.  

In light of the foregoing, additional development of the record is warranted prior to further appellate consideration.  Accordingly, the case is remanded for the following action:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to service connection for posttraumatic stress disorder, as well as entitlement to an increased rating for anxiety. 

2.  After fulfilling VA's duty to notify and assist the claimant adjudicate the claim of entitlement to service connection for posttraumatic stress disorder.  The Veteran is advised that should VA deny entitlement to service connection for posttraumatic stress disorder the Board WILL NOT exercise appellate jurisdiction over that claim in the absence of a timely perfected appeal.     

3.  Ask the Veteran for the name and address of all health care providers who have treated him for anxiety since April 2010.  Then request copies of those records directly from each health care provider having custody of those records.  This includes securing all pertinent VA psychiatric records dated since 2014, as well as all Vet Center records dated since November 2010.  The requested records should include, but are not limited to clinical records and documents associated with the psychological testing.   

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Then, and only then, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his anxiety.  If following completion of directive two above service connection has been granted for posttraumatic stress disorder, the examination should evaluate the nature and severity of both anxiety and posttraumatic stress disorder.  If following completion of directive two above service connection for posttraumatic stress disorder has been denied the examiner must carefully distinguish all pathology caused by the claimant's service connected anxiety from that caused by his posttraumatic stress disorder and any other nonservice connected acquired psychiatric disorder.

All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The Veteran's VBMS and Virtual VA files, as well as a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must also address the impact of the Veteran's service-connected psychiatric disability(ies) on his daily activities, and the frequency, severity, and duration of those disabilities on his occupational and social functioning.  A full and complete explanatory rationale must be provided for each and every opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5.  A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

6.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The Veteran is advised that the consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). 

7.  After ensuring that all of the foregoing development is complete, undertake any other indicated development.  Then readjudicate the issue of entitlement to an increased rating for anxiety.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


